TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00189-CR





Troy Deshawn Williams, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 44,794, HONORABLE JACK W. PRESCOTT, JUDGE PRESIDING





PER CURIAM

	Counsel for appellant has filed a motion to permanently abate this appeal because
of the death of appellant.  Tex. R. App. P. 9(b).  The motion is supported by a certified copy of
the death certificate.  
	The motion is granted.  The appeal is permanently abated.  

Before Chief Justice Carroll, Justices Aboussie and Jones
Appeal Permanently Abated
Filed:  May 17, 1995
Do Not Publish